DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what “a large one” is, and it is not clear what “a large one between a maximum value of a width of the first pixel…and a maximum value of a width of the second pixel” means.
In order to expedite prosecution, it is assumed simply that the diameter of the light is two or more times larger than the maximum width of the first pixel or the second pixel in the first direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (Sakakibara) (JP H04-313278 in IDS, machine translation provided with Office Action).
Regarding claim 1, Sakakibara discloses a position detection sensor (Fig. 1 and 2, two-dimensional line incidence position detection element) that detects an incident position of light, comprising: a light-receiving unit that includes a plurality of pixel pairs, each of the pixel pairs including a first pixel (41) that generates a first electric signal corresponding to an incident light amount of the light and a second pixel (42) that is disposed along a first direction (X-direction) side by side with the first pixel and generates a second electric signal corresponding to an incident light amount of the light, and the pixel pairs being arranged along the first direction; and a calculation unit that performs center-of-gravity operation by using an intensity of the first electric signal and an intensity of the second electric signal to calculate a first position that is the incident position in the first direction (para 0009), wherein in the first pixel, as the incident position is closer to one end of the light- receiving unit in a second direction (Y-direction) intersecting the first direction, the intensity of the first electric signal decreases (see Fig.1, para 0008, 0010), in the second pixel, as the incident position is closer to the one end in the second direction (Y-direction), the intensity of the second electric signal increases (Fig. 1, para 0008, 0010), and the calculation unit further calculates a second position that is the incident position in the second direction on the basis of a first integrated value obtained by integrating the intensity 
Regarding claim 4, Sakakibara discloses wherein a width of the first pixel in the first direction decreases as it is closer to the one end in the second direction, and a width of the second pixel in the first direction increases as it is closer to the one end in the second direction (Fig. 1, para 0010, wedge shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (Nishimoto) (4,874,939).
Regarding claim 1, Nishimoto discloses a position detection sensor (Fig. 14 and 15, apparatus for detecting position/variance of input light) that detects an incident position of light, comprising: a light-receiving unit (photodiodes 31-1 to 31-n) that includes a plurality of pixel pairs, each of the pixel pairs including a first pixel (portions 32a and 32b of the photodiodes 31-1 to 31-1) that generates a first electric signal corresponding to an incident light amount of the light and a second pixel (potion 32c) that is disposed along a first direction (Y-direction) side by side with the first pixel and generates a second electric signal corresponding to an incident light p1 + Ip2) obtained by integrating the intensity of the first electric signal, and a second integrated value (Ip3) obtained by integrating the intensity of the second electric signal (col. 19, line 6-col. 22, line 21).  Although Nishimoto discloses that center of gravity computation is carried out in the second direction, it does not explicitly disclose that the center of gravity computation is carried out in the first direction.  It would have been obvious to one of ordinary skill in the art to perform a center of gravity computation in both the first direction and the second direction in the invention of Nishimoto in order to improve the accuracy of position detection.
Regarding claim 2, Nishimoto discloses wherein the light-receiving unit further includes a first transmission filter (ND filter) which covers the first pixel and through which the light is transmitted, and a second transmission filter which covers the second pixel and through which the light is transmitted, a transmittance of the light in the first transmission filter decreases as it is closer to the one end in the second direction, and a transmittance of the light in the second transmission filter increases as it is closer to the one end in the second direction (col. 19, line 6, col. 22, line 21, Fig. 7, 17).
Regarding claim 4, Nishimoto discloses wherein a width of the first pixel in the first direction decreases as it is closer to the one end in the second direction, and a width of the 
Regarding claim 5, Nishimoto discloses a light source (inherent) that irradiates the light-receiving unit with the light, wherein a diameter of the light that is emitted to the light-receiving unit is two or more times a large one between a maximum value of a width of the first pixel in the first direction and a maximum value of a width of the second pixel in the first direction (Fig. 15, col. 20, lines 44-57, Δw < D).  Although Nishimoto does not specifically disclose that the diameter is twice the width, Nishimoto disclose that the diameter is larger than the maximum width.  Therefore it would have been obvious to one of ordinary skill in the art to provide the light having the claimed diameter since it has been held that where the general conditions of a clim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (Sakakibara) in view of Kawai (9,077,977).
Regarding claim 3, Sakakibara does not disclose a first light-shielding part that covers another portion of the first pixel excluding one portion of the first pixel, and shields the light, and a second light-shielding part that covers another portion of the second pixel excluding one portion of the second pixel and shields the light, a width of the one portion of the first pixel in the first direction decreases as it is closer to the one end in the second direction, and a width of the one portion of the second pixel in the first direction increases as it is closer to the one end in the second direction.
However, Sakakibara discloses in Fig. 4, instead of wedge shaped pixels, but pixels that are adjusted in length, which is functionally equivalent to having a light-shielding part shielding a part of the pixel.  Kawai discloses using light shielding film (11a, 12a) on pixel pairs (11 and 12).  Therefore it would have been obvious to one of ordinary skill in the art to provide light shielding .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiyama et al. (7,245,317), Takumi et al. (10,819,932), Takumi et al. (11,137,284) and Takumi et al. (11,085,760) show the state of the art regarding detection system comprising arrays of pixels.  However, they do not disclose the claimed calculating unit performing center-of-gravity operation by using intensities of the electric signal to find first position in the first direction and calculating a second position in the second direction on the basis of first and second integrated value from integrating intensities of the first and second electric signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	February 24, 2022